DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.
In view of the Amendments to the Claims filed February 15, 2022, the rejection of claim 5 under 35 U.S.C. 112, second paragraph, previously presented in the Office Action sent November 22, 2021 has been withdrawn.
In view of the Amendments to the Claims filed February 15, 2022, the rejections of claims 1-6 8, and 9 under 35 U.S.C. 103(a) previously presented in the Office Action sent November 22, 2021 have been modified only in response to the Amendments to the Claims.
Claims 1-6 and 8-28 are currently pending while claims 10-26 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 9, 27, and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards (U.S. Pub. No. 2011/0023929 A1) in view of  Kimura (U.S. Pub. No. 2008/0317087 A1).
With regard to claims 1-3, Edwards discloses an integrated circuit, comprising: 
an insulator layer having first and second sides opposing one another, each of the first and second sides being defined in part by a major dimension of the insulator layer (as depicted in Fig. 1, an insulator layer 124 having a first bottom side and an opposing second top side, each of the first and second sides being defined in part by a major lateral dimension of the insulator layer 124); 
an embedded thermoelectric device including first and second thermopiles (such as depicted in Fig. 1 including first and second thermopiles 108 and 132) 
entirely disposed on, and spaced apart from, the first side of the insulator layer (as depicted in Fig. 1, the cited embedded thermoelectric device is entirely disposed on, and vertically spaced apart from, the cited first bottom side of the insulator layer 124); 
a metal connector having first and second portions (such as 120 and 114/128 depicted in Fig. 1), 
the first portion abutting the first side of the insulator layer (as depicted in Fig. 1, the first portion 120 abutting the cited first bottom side of insulator layer 124) and 
the second portion spaced apart from the insulator layer and connecting the first and second thermopiles (as depicted in Fig. 1, the cited second portion 114/128 spaced apart from the insulator layer 124 and connecting the first and second thermopiles 108/132); and 
an embedded heat source entirely disposed on and abutting the second side of the insulator layer (122 depicted in Fig. 1 as entirely disposed on and abutting the cited second top side of the insulator layer 124), wherein
the embedded heat source is formed in an interconnect layer over the embedded thermoelectric device (as depicted in Fig. 1, the cited embedded heat source 122 is formed in an interconnect layer 124, as it thermally and physically interconnects component 122 with the layers below 124,  over the cited embedded thermoelectric device).

Edwards does not disclose wherein the embedded heat source is an embedded resistor configured to: cause a thermal gradient to form across the embedded thermoelectric device, and to monitor a change in a temperature of the integrated circuit caused by operation of the embedded thermoelectric device.
However, Kimura discloses an integrated circuit (see Fig. 1-2). Kimura teaches a technique of calibrating thermocouples on chip (see for example [0140]) which includes providing, as a heat source, an embedded resistor (see 90A, 90B, and 150, Fig. 1-2).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the heat source in the integrated circuit of Edwards for the heat source and calibration components of Kimura, which includes the cited resistor, because the simple substitution of an element known in the art to perform the same function, in the instant case a heat source for thermocouples, supports a prima facie obviousness determination (see MPEP 2143 B) and because it would have provide for easily calibrating the thermocouples at high precision.
Edwards, as modified by Kimura above, teaches wherein the embedded resistor is configured to “cause a thermal gradient to form across the embedded thermoelectric device” because the substitution of the heat source (122, Fig. 1) of Edwards for the cited resistor (90A, 90B, and 150, Fig. 1-2) of Kimura is structurally capable of forming a thermal gradient across the cited embedded thermoelectric device as Kimura discloses at [0140] "A current is then applied to the heater 150 through electrode pads 90A, 90B provided thereto heat the heater 150, and a temperature different ΔTr between the temperature sensors 101 and 102 is measured.” which would correspond to a thermal gradient across the cited embedded thermoelectric device of Edwards.
Edwards, as modified by Kimura above, teaches wherein the embedded resistor is configured to “monitor a change in a temperature of the integrated circuit caused by operation of the embedded thermoelectric device” because the substitution of the heat source (122, Fig. 1) of Edwards for the cited resistor (90A, 90B, and 150, Fig. 1-2) of Kimura is structurally capable of monitoring a change in a temperature of the integrated circuit caused by operation of the embedded thermoelectric device as it is in close proximity to the cited embedded thermoelectric device, see Fig. 1-2 of Edwards, and comprises four terminals, such as the contact of bottom wiring 110 and heater 150, at the contact of bottom wiring 110 and pad 90A, at the contact of top wiring 110 and heater 150, and at the contact of top wiring 110 and pad 90B depicted in Fig. 1 if Kimura; see [0013] of the instant specification teaching structure of the embedded resistor as in close proximity to the thermoelectric device and having four terminals providing for monitoring temperature.
With regard to claim 4, dependent claim 3 is obvious over Edwards in view of Kimura under 35 U.S.C. 103(a) as discussed above. Edwards, as modified above, discloses wherein 
the embedded resistor is formed with the embedded thermoelectric device as a resistance element (the cited embedded resistor is formed with the cited embedded thermoelectric device as depicted in Fig. 1-2 as a part of the same cited integrated circuit 1 and interpreted to read on the claimed “resistance element” because it is an element that has a resistance and because [0140] of Kimura describes applying current from pads 90A and 90B to heat the heater 150).
With regard to claim 5, independent claim 1 is obvious over Edwards in view of Kimura under 35 U.S.C. 103(a) as discussed above. Edwards discloses wherein
the embedded thermoelectric device includes an array of thermoelectric elements arranged in multiple groups, each group having at least one thermoelectric element, and multiple switches coupled to the multiple groups of thermoelectric elements, respectively (see, for example, Fig. 6).
With regard to claims 6 and 8, Edwards discloses an integrated circuit, comprising: 
an embedded thermoelectric device formed by multiple thermopiles and comprised of an array of thermoelectric elements (such as depicted in Fig. 1 including first and second thermopiles 108 and 132; see, for example, Fig. 6); 
a switch capable of disconnecting at least one of the thermoelectric elements from the thermoelectric device (see Fig. 6); 
a metal connector having first and second portions (such as 120 and 114/128 depicted in Fig. 1), 
the second portion connecting the multiple thermopiles (as depicted in Fig. 1, the cited second portion 114/128 connecting the multiple thermopiles 108/132); 
an embedded heat source (122, Fig. 1), and
an insulator layer disposed between and in contact with the embedded heat source and the metal connector (as depicted in Fig. 1, an insulator layer 124 disposed between and in contact with the cited embedded heat source 122 and the cited metal connector at component 120), 
the embedded heat source entirely disposed on a second side of the insulator layer and the metal connector entirely disposed on a first side of the insulator layer (as depicted in Fig. 1, the embedded heat source 122 entirely disposed on a second top side of the insulator layer 124 and the metal connector 120/114/128 entirely disposed on a first bottom side of the insulator layer 124), 
the first portion of the metal connector abutting the insulator layer and the second portion of the metal connector spaced apart from the insulator layer (as depicted in Fig. 1, the cited first portion 120 of the metal connector abutting the insulator layer 124 and the cited second portion 114/128 of the metal connector spaced apart from the insulator layer 124); wherein 
the embedded heat source is formed within an interconnect layer over the embedded thermoelectric device (as depicted in Fig. 1, the cited embedded heat source 122 is formed in an interconnect layer 124, as it thermally and physically interconnects component 122 with the layers below 124,  over the cited embedded thermoelectric device), and wherein 
the embedded thermoelectric device is entirely disposed on, and spaced apart from, the first side of the insulator layer (as depicted in Fig. 1, the cited embedded thermoelectric device is entirely disposed on, and spaced apart from, the cited first bottom side of the insulator layer 124). 

Edwards does not disclose wherein the embedded heat source is an embedded resistor configured to: cause a thermal gradient to form across the embedded thermoelectric device, and to monitor a change in a temperature of the integrated circuit caused by operation of the embedded thermoelectric device.
However, Kimura discloses an integrated circuit (see Fig. 1-2). Kimura teaches a technique of calibrating thermocouples on chip (see for example [0140]) which includes providing, as a heat source, an embedded resistor (see 90A, 90B, and 150, Fig. 1-2).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the heat source in the integrated circuit of Edwards for the heat source and calibration components of Kimura, which includes the cited resistor, because the simple substitution of an element known in the art to perform the same function, in the instant case a heat source for thermocouples, supports a prima facie obviousness determination (see MPEP 2143 B) and because it would have provide for easily calibrating the thermocouples at high precision.
Edwards, as modified by Kimura above, teaches wherein the embedded resistor is configured to “cause a thermal gradient to form across the embedded thermoelectric device” because the substitution of the heat source (122, Fig. 1) of Edwards for the cited resistor (90A, 90B, and 150, Fig. 1-2) of Kimura is structurally capable of forming a thermal gradient across the cited embedded thermoelectric device as Kimura discloses at [0140] "A current is then applied to the heater 150 through electrode pads 90A, 90B provided thereto heat the heater 150, and a temperature different ΔTr between the temperature sensors 101 and 102 is measured.” which would correspond to a thermal gradient across the cited embedded thermoelectric device of Edwards.
Edwards, as modified by Kimura above, teaches wherein the embedded resistor is configured to “monitor a change in a temperature of the integrated circuit caused by operation of the embedded thermoelectric device” because the substitution of the heat source (122, Fig. 1) of Edwards for the cited resistor (90A, 90B, and 150, Fig. 1-2) of Kimura is structurally capable of monitoring a change in a temperature of the integrated circuit caused by operation of the embedded thermoelectric device as it is in close proximity to the cited embedded thermoelectric device, see Fig. 1-2 of Edwards, and comprises four terminals, such as the contact of bottom wiring 110 and heater 150, at the contact of bottom wiring 110 and pad 90A, at the contact of top wiring 110 and heater 150, and at the contact of top wiring 110 and pad 90B depicted in Fig. 1 if Kimura; see [0013] of the instant specification teaching structure of the embedded resistor as in close proximity to the thermoelectric device and having four terminals providing for monitoring temperature.
With regard to claim 9, dependent claim 8 is obvious over Edwards in view of Kimura under 35 U.S.C. 103(a) as discussed above. Edwards, as modified above, discloses wherein 
the embedded resistor is formed with the embedded thermoelectric device as a resistance element (the cited embedded resistor is formed with the cited embedded thermoelectric device as depicted in Fig. 1-2 as a part of the same cited integrated circuit 1 and interpreted to read on the claimed “resistance element” because it is an element that has a resistance and because [0140] of Kimura describes applying current from pads 90A and 90B to heat the heater 150).
With regard to claims 27 and 28, independent claims 1 and 6 are obvious over Edwards in view of Kimura under 35 U.S.C. 103(a) as discussed above. Edwards discloses wherein
the first portion of the metal connector includes a metal piece having a surface abutting the first side of the insulator layer and the second portion of the metal connector includes first and second contacts respectively coupling the first and second thermopiles to the metal piece (as depicted in Fig. 1, the first portion 120 of the metal connector includes a metal piece having a top surface abutting the first bottom side of the insulator layer 124 and the second portion 114/128 of the metal connector includes first 114 and second 128 contacts respectively coupling the first 180 and second 132 thermopiles to the metal piece 120).

Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art reference. However, this argument is addressed in the rejections of the claims above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        September 9, 2022